               Case 1:20-cv-10351-IT Document 5 Filed 02/20/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                                    X
 SOCLEAN,INC.

          Plaintiff,

          - against -
                                                               Case No.
 SUNSET HEALTHCARE SOLUTIONS,INC.

          Defendant.
                                                  X


                 DECLARATION OF CLANCY GALGAY
         IN SUPPORT OF EMERGENCY MOTION FOR AN EX PARTE
   TEMPORARY RESTRAINING ORDER AND/OR A PRELIMINARY INJUNCTION

          I, Clancy Galgay, an attorney duly admitted to practice in this Court, declare under

 penalty of perjury that the following is true and correct:

          1.      I am an associate at the law firm Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.

("Mintz"), attorneys for Plaintiff SoClean, Inc. in this action. I submit this Declaration in support

 of Plaintiffs Emergency Motion for an Ex Parte Temporary Restraining Order and/or a

Preliminary Injunction pursuant to Rule 65 of the Federal Rules of Civil Procedure and 35 U.S.C.

 § 283.

          2.      Attached hereto as Exhibit A is a true and correct copy of United States Patent

 Number 10,434,205 (the "'205 Patent").

          3.      Attached hereto as Exhibit B is a true and correct copy of United States Patent

Number 10,456,492 (the'492 Patent").

          4.      Attached hereto as Exhibit C is a true and correct copy of a Claim Infringement

 Chart that I assisted in preparing, which includes (a) excerpts of the text from the '205 Patent's
                 Case 1:20-cv-10351-IT Document 5 Filed 02/20/20 Page 2 of 3




claims 1, 2, 6, 7, and 11, as well as(b)images that accurately represent Sunset's device, the Zoey,

with arrows and labels identifying parts of Zoey that relate to elements in the claims of the '205

Patent.

          5.      Attached hereto as Exhibit D is a true and correct copy of a Claim Infringement

Chart that I assisted in preparing, which includes (a) excerpts of the text from the '405 Patent's

claims 1, 3, 9, 13, 14, 17, and 20, as well as (b) images that accurately represent Sunset's device,

the Zoey, with arrows and labels identifying parts of Zoey that relate to elements in the claims of

the '492 Patent

          6.      Attached hereto as Exhibit E is a true and correct copy of the Distributor

Agreement between Sunset and SoClean effective April 20, 2019.

          7.      Attached hereto as Exhibit F is a true and correct copy of a print-out from Sunset's

website, www.cleanwithzoey.com, which I printed on or about February 19, 2019.

          8.      Attached hereto as Exhibit G is a true and correct copy of the Instruction Manual

for the Zoey that is found on Sunset's website, www.cleanwithzoey.com, which I printed on or

about February 19, 2019.

          9.      Attached hereto as Exhibit H is a true and correct copy of a flyer promoting the

Zoey CPAP Cleaner.

          10.     Attached hereto as Exhibit I is a true and correct copy of a press release from HME

News regarding the Zoey dated February 4, 2020.

          1 1.    Attached hereto as Exhibit J is a true and correct copy of a print-out from

MedTrade's website, www.medtrade.com/spring/about, which I printed on or about February 19,

2019.

          12.     No prior request for the relief requested herein has previously been made.




                                                   2
             Case 1:20-cv-10351-IT Document 5 Filed 02/20/20 Page 3 of 3




I state under penalty of perjury that the foregoing is true and correct.

Executed on February 20, 2020.



                                                       CLANCY GALGA
